                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

UNITED STATES OF AMERICA

vs.                                                Case Nos.: 3:18cr91/RV/GRJ
                                                              3:20cv5442/RV/GRJ
HENRY W. ROYER


                                    ORDER

      This cause comes on for consideration upon the magistrate judge=s Report

and Recommendation dated April 20, 2021. (ECF No. 120.) The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 120) is

adopted and incorporated by reference in this order.




Case Nos.: 3:18cr91/RV/GRJ; 3:20cv5442/RV/GRJ
                                                                       Page 2 of 2

      2.    Defendant’s pro se Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody (ECF No. 75) is

DENIED; and

      3.    A certificate of appealability is DENIED.

      DONE AND ORDERED this 24th day of May, 2021.


                                /s/ Roger Vinson
                                ROGER VINSON
                                SENIOR JUDGE




Case Nos.: 3:18cr91/RV/GRJ; 3:20cv5442/RV/GRJ
